UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) January 25, 2008 COMMUNITY PARTNERS BANCORP (Exact Name of Registrant as Specified in Charter) New Jersey 000-51889 20-3700861 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1250 Highway 35 South, Middletown, New Jersey 07748 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (732) 706-9009 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 25, 2008, Community Partners Bancorp issued a press release reporting earnings and other financial results for the fourth quarter and 12 months ended December 31, 2007. A copy of the press release is attached and is being furnished as Exhibit 99. The information disclosed in this Item 2.02 shall be considered “furnished” but not “filed” for purposes of the Securities Exchange Act of 1934, as amended. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99 Press Release of Community Partners Bancorp, dated January 25, 2008 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY PARTNERS BANCORP Date: January 25, 2008 By: /s/MICHAEL J. GORMLEY Name: Michael J. Gormley Title: Senior Vice President, CFO & COO 2 EXHIBIT INDEX Exhibit No. Title 99 Press Release of Community Partners Bancorp, dated January 25, 2008 3
